Citation Nr: 1048220	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-26 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for service-connected hypothyroidism, status post 
thyroidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  The case was remanded by the Board in 
July 2010.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
hypothyroidism has been manifested by mild lower extremity 
weakness, fatigability, constipation, mental sluggishness, and 
the need for continuous medication; at no time during the rating 
period has hypothyroidism resulted in mental disturbance or 
weight gain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a rating of 30 percent for hypothyroidism are met for the 
entire rating period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code (Code) 7903 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for 
increased rating, the VCAA requirement is generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his increased rating claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A January 2006 letter explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence the Veteran was 
responsible for providing.  The Veteran has had ample opportunity 
to respond/supplement the record, and he has not alleged that 
notice in this case was less than adequate.

With regard to the duty to assist, the Veteran's pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in August 2006, December 2007, and on remand by the 
Board in September 2010.  These examinations, taken together, are 
found to be adequate for rating purposes.  In this regard, it is 
noted that the examiners reviewed the Veteran's medical history 
and complaints, made clinical observations, and rendered opinions 
regarding the severity of the disability.  The September 2010 VA 
examination specifically addressed the requirements of the Board 
remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding 
that VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

Increased Rating for Hypothyroidism, Status Post Thyroidectomy

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

Service connection for hypothyroidism was granted by the RO in a 
January 1979 rating decision at which time a zero percent rating 
was assigned.  The rating was increased to 10 percent by rating 
decision of the RO in March 1999 and has remained in effect since 
that time.  

The Veteran contends that his hypothyroidism is more disabling 
than reflected by the 10 percent disability rating.  The Veteran 
submitted a claim for increased rating in December 2005, 
contending that he had shortness of breath and tiredness.  In the 
Notice of Disagreement, the Veteran wrote that his thyroid 
medication had been changed, he frequently became fatigued, 
experienced sleeplessness and sluggishness, and had 
"cardiovascular involvement." His representative contends that 
the Veteran is representing that he has increased muscle 
weakness, including shortness of breath with easier fatigability 
and shortened walking ability, and increased "heart ailments."  

He testified at the Board personal hearing before the undersigned 
in May 2010 that he had fatigue (tiredness), muscular weakness, 
constipation, mental sluggishness including some forgetfulness, 
and cold sweats, symptoms that he believes warrant a higher 
evaluation.  He reported that he gained 13 pounds in 2008, and by 
April 2010 his weight had decreased about two pounds.  He has 
stated that he has constantly had the dosage of his medications 
revised and that is thyroid blood levels are at the high end of 
normal.  The Veteran testified at the Board hearing that he did 
not know if the hypothyroidism was affecting his heart, and that 
none of the health care providers had indicated that the 
hypothyroidism or medications to treat it had affected the heart. 

After a review of all the evidence, lay and medical, the Board 
finds that, throughout the rating period on appeal, the evidence 
shows that the Veteran's hypothyroidism has been manifested by 
fatigability.  The Board also finds that the evidence is at least 
in relative equipoise on the question of whether the Veteran's 
hypothyroidism also has been manifested by constipation and 
mental sluggishness, as required for a higher disability rating 
of 30 percent under Diagnostic Code 7903.  38 C.F.R. § 4.119.  In 
addition, the Board further finds that the hypothyroidism has 
also manifested mild lower extremity weakness, but at no time 
during the rating period has hypothyroidism resulted in mental 
disturbance or weight gain, additional criteria for a 60 percent 
disability rating under Diagnostic Code 7903.  38 C.F.R. § 4.119.

The evidence in this case includes an August 2006 VA examination 
that reflects the Veteran had symptoms of fatigability, but was 
mentally intact.  He complained of lower extremity weakness, but 
had no tremors.  He had symptoms of bradycardia, but no 
gastrointestinal symptoms.  He took the medication Levothyroxine 
with good response and no side effects.  There was no C-cell 
hyperplasia, no symptoms due to pressure, and no symptoms of cold 
or heat intolerance.  His weight was stable.  On examination, 
bradycardia and decreased muscle strength of 4/5 was noted.  
There were no reflexes in the upper and lower extremities.  The 
diagnosis was hypothyroidism, secondary to subtotal thyroidectomy 
for multinodular goiter.  The disease was considered active and 
under treatment.  

An examination was conducted by VA in December 2007.  At that 
time, the medical history report noted that the Veteran had 
symptoms in 1968, with nervousness, sweating, and heat 
intolerance.  He was found to have lumps on the thyroid that was 
treated with iodine and surgery.  He had been placed on thyroid 
hormone therapy and now complained of being sluggish.  He 
reported having fatigability, but being mentally intact.  Tremors 
and muscular weakness was found.  Tachycardia was noted, but not 
bradycardia.  The Veteran had no gastrointestinal symptoms.  He 
took the medication Levothyroxine with good response and no side 
effects.  The Veteran complained of heat intolerance.  His weight 
was stable.  On examination, there were no specific 
abnormalities, with no cardiovascular symptoms, no ankle edema, 
no evidence of venous stasis, and no loss of strength or 
weakness.  Reflexes were normal.  There were no signs of myxedema 
and no other residuals of thyroid disease.  The diagnosis was 
hypothyroid due to resection due to thyroiditis, on 
Levothyroxine.  It was noted that disease was active, but that 
the dosage of the Veteran's medication was in the process of 
being "fine tuned."  

Lay statements on behalf of the Veteran have been received from 
two of his friends.  They indicate that they have observed 
symptoms of fatigue, sluggishness, and weakness, and that they 
have seen him "drenched in a cold sweat."  

Treatment records form the Veteran's private physician include 
results of blood testing and imaging that showed decreased four 
hour and low normal 24 hour uptake following post-partial 
thyroidectomy and post ablation with radioactive iodide.  VA 
outpatient treatment records, dated from September 2005 to 
September 2010, show that the Veteran underwent treatment for his 
hypothyroidism, primarily dosage adjustments of his medications.  
In March 2006, his dosage was increased, while in November  2008 
it was found he needed to take less medication.  In August and 
October 2009, it was found that he had been incorrectly taking 
his medication, and in November 2009 it was found that his 
current thyroid function was within normal limits.  In August 
2007, it was noted that the Veteran might have some fatigue as a 
result of his hypothyroidism, and in September 2010 the Veteran 
complained that the disability caused him "cold sweats."  

An examination was conducted by VA in September 2010.  At that 
time, the Veteran reported having increased muscle weakness, 
shortness of breath, and easy fatigability.  He stated that he 
had had multiple heart issues including a coronary artery bypass 
grafting procedure.  He stated that the disability had 
progressively worsened, but it was indicated that treatment 
response was good.  He was currently taking Levothyroxine, 
without side effects.  His current symptoms included 
fatigability, weakness, syncope, and shortness of breath.  On 
physical examination, the Veteran was well developed and well 
nourished and examination was basically within normal limits.  
Chest X-ray studies showed some cardiac enlargement.  A thyroid 
imaging sonogram showed no conclusive evidence for abnormal 
thyroid nodule or cyst formation.  Pulmonary function testing was 
within normal limits.  Thyroid function testing was within normal 
limits.  The diagnosis was hypothyroidism, active, with no 
significant effects on usual occupation.  The examiner rendered 
an opinion that the Veteran's hypothyroidism was mild, currently 
fairly well controlled, and relatively stable over the past five 
years.  

As noted, the Veteran has been in receipt of a 10 percent 
disability rating under 
38 C.F.R. § 4.119, Code 7903 for hypothyroidism.  Under Code 
7903, a 10 percent rating is assigned when hypothyroidism is 
manifested by fatigability, or continuous medication is required 
for control.  A 30 percent rating requires fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight gain.  
A 100 percent rating requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.  

Here, the Board is cognizant of, and has carefully considered and 
weighed the Veteran's subjective reports of mental sluggishness 
and muscle weakness, findings of muscle weakness in 2006, and 
contentions that his heart disease is related to his 
hypothyroidism.  However, the heart disability has not been shown 
to be a complication of hypothyroidism.  

While the Veteran's hypothyroidism has also manifested mild lower 
extremity weakness, at no time during the rating period has 
hypothyroidism resulted in mental disturbance or weight gain, 
additional criteria for a 60 percent disability rating under 
Diagnostic Code 7903.  38 C.F.R. § 4.119.  The Board's finding of 
some constipation and mental sluggishness in granting the 30 
percent disability rating was even derived at by resolving 
reasonable doubt in the Veteran's favor, weighing his lay 
statements and testimony regarding these symptoms against the 
absence of objective measures or findings of these symptoms of 
hypothyroidism. 

The Veteran is shown to have had some mild lower extremity 
weakness, which is only one of three schedular rating criteria 
for a higher disability rating of 60 percent.  The muscle 
weakness was shown on only one examination at which time it was 
rated 4/5, which is considered to be no more than mild.  The 
Board has also considered that the weakness pertains to only the 
lower extremities.  

There is no evidence of mental disturbance, as contemplated by a 
60 percent disability rating.  The Veteran's written statements 
and Board personal hearing testimony demonstrate only some mental 
sluggishness, but do not even allege mental disturbance.  The 
weight of the evidence, favorably weighing the Veteran's 
subjective reports against the absence of any objective evidence 
of mental sluggishness, shows only mental sluggishness, not 
mental disturbance as required for a 60 percent disability rating 
under Diagnostic Code 7903.

In addition, the evidence does not show any significant weight 
gain due to hypothyroidism, as required for a 60 percent 
disability rating under Diagnostic Code 7903.  Instead, the 
evidence shows a gain of about 13 pounds in one year followed by 
essentially stable weight, with even a two pound weight loss.  

Additionally, there are other reported symptoms that have not 
been shown to be chronic symptoms of hypothyroidism.  While there 
is of record a finding of bradycardia, subsequent findings 
reflect an absence of bradycardia.  Similarly, while the Veteran 
made a reference to sleepiness at one point during the claim, 
this is not a symptom that he has consistently reported or 
testified about or complained of during examination.  As 
previously indicated, the Veteran and his representative indicate 
that the Veteran has cardiovascular problems or heart ailment, 
but the evidence does not show that such disability is related to 
the service-connected hypothyroidism.  The Board notes that the 
rating criteria at Diagnostic Code 7903 does not provide for 
rating hypothyroidism based on any cardiovascular disorder, but 
only on the specific clinical abnormality of bradycardia.

The September 2010 examiner, while noting the Veteran's 
subjective complaints, made no objective findings on physical 
examination of muscle weakness, constipation, cold intolerance, 
or mental sluggishness due to hypothyroidism.  On examination, 
there were no signs of slow speech, apathy, psychosis, or 
dementia and the Veteran's weight has been stable.  The 
description of the disability is that it was mild, stable and 
unchanged over the past five years.  

Although it is true that VA treatment records show there were 
difficulties in management of the Veteran's medications, some of 
this was due to the fact that the Veteran had made an error in 
his dosage, and was not the result of increased disability due to 
hypothyroidism.  Overall, the laboratory findings were within 
normal limits after the process of adjustment of the medications 
had been accomplished.  

For these reasons, the Board finds that, with the resolution of 
reasonable doubt in the Veteran's favor, the criteria for a 
rating of 30 percent for hypothyroidism are met for the entire 
rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  The Veteran's hypothyroidism symptoms 
directly correspond to the schedular criteria for the 30 percent 
evaluation, which successive rating criteria encompasses the 
demonstrated need for medication and the symptom of fatigability, 
as well as rates based on constipation and mental sluggishness.  
The schedular rating criteria also encompasses the Veteran's 
muscle weakness, as well as bradycardia and sleepiness, symptoms 
that were referenced by not shown on a factual basis in this 
Veteran's case.  For this reason, the Board finds that the 
assigned schedular rating is adequate to rate the Veteran's 
hypothyroidism, and no referral for an extraschedular rating is 
required.  

Finally, with regard to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU), it is noted that this was denied by an unappealed October 
2006 rating decision.  Therefore, the matter of entitlement to a 
TDIU is not before the Board.  


ORDER

An increased rating of 30 percent for hypothyroidism is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


